DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive. 
Sunagawa teaches that the first oxide in the form of a lithium-manganese complex oxide preferably has a mean particle diameter of 5-30 µm. The second oxide in the form of a lithium-nickel-cobalt complex oxide preferably has a mean particle diameter of 3-15 µm. Still it can be considered that the second oxide have particle diameter greater than that of the first oxide.
First oxide (5-30µm)		Second oxide (3-15µm)
5				6
6				7	
7				8	
8				9
…				…
13				14
14				15

Therefore, Sunagawa teaches that the diameter of the second oxide can be greater than the first oxide.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-7, 9, and 11-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunagawa et al (US 6746800 B1) in view of Miura et al (US 20080070119 A1) and Kwak et al (US 20150030928 A1).
Regarding claim 1, Sunagawa discloses a nonaqueous electrolyte secondary battery comprising a mixture of a first oxide and a second oxide for its positive electrode material. The first oxide is a spinel oxide consisting substantially of lithium, manganese, a metal other than manganese, and oxygen; represented by LixMn2-yM1yO4+z where M1 
The second oxide is different in composition from the first oxide and consists substantially of lithium, nickel, cobalt, a metal other than nickel and cobalt, and oxygen; represented by the compositional formula LiaM2bNicCodO2 where M2 is at least one element selected from the group consisting of Al, Mn, Mg and Ti, 0<a<1.3, 0.02≤b≤0.3, 0.02≤d/(c+d)≤0.9 and b+c+d=1 [Abstract; column 2, line 17 to column 3, line 6].
Sunagawa teaches that the first oxide in the form of a lithium-manganese complex oxide preferably has a mean particle diameter of 5-30 µm. The second oxide in the form of a lithium-nickel-cobalt complex oxide preferably has a mean particle diameter of 3-15 µm. Still it can be considered that the second oxide have particle diameter greater than that of the first oxide.
Also, Miura teaches a positive electrode active material composite comprising a Mn composite oxide (first oxide) and a Ni composite oxide (second oxide). Miura teaches that by providing Mn composite oxide (first oxide) with a smaller diameter particles and Ni composite oxide (second oxide) with a larger diameter particles, a battery that has high output characteristics and high capacity characteristics can be designed [paragraph 0030-0037].
Sunagawa remains silent about coating the first electrode active material with a coating layer. However, Kwak teaches a cathode active material including polycrystalline lithium manganese oxide and a boron-containing coating layer on a surface of the polycrystalline lithium manganese oxide. Kwak teaches that the cathode active material may prevent direct contact between the polycrystalline lithium 
Regarding claims 2-3, Sunagawa teaches that the first oxide in the form of a lithium-manganese complex oxide preferably has a mean particle diameter of 5-30 µm. The second oxide in the form of a lithium-nickel-cobalt complex oxide preferably has a mean particle diameter of 3-15 µm. The combination thereof is most preferred. Preferably, the first oxide has a larger mean particle diameter than the second oxide. If the mean particle diameter of each oxide is maintained within the above-specified range, contact between particles of those complex oxides is maintained at a higher degree of occurrence to thereby improve the electronic conduction of the mix in its entirety [column 3, line 14-35].

Regarding claim 5, Kwak teaches that the specific surface area of the cathode active material according to the embodiment of the present invention may be in a range of 0.1 m2/g to 1.0 m2/g [paragraph 0060].
Regarding claims 6-7, Kwak teaches that the cathode active material in which primary particles of the polycrystalline lithium manganese oxide are agglomerated to form secondary particles [paragraph 0040, 0049].
Regarding claim 9, Sunagawa teaches that the first and second positive electrode active material are mixed in the ratio by weight of 20:80-80:20 [column 3, line 7-13].
Regarding claim 11, Sunagawa teaches positive electrode material having bimodal particle diameter [column 3, line 14-35]. Kwak teaches a metal current collector wherein the positive electrode material layer is formed on the current collector [paragraph 0090-0091].
Regarding claim 12, Sunagawa/Kwak teaches a lithium secondary battery comprising the positive electrode in claim 1[ Sunagawa: Abstract; column 2, line 17 to column 3, line 6 and Kwak: Abstract; paragraph 0011, 0014, 0019].

7.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunagawa et al (US 6746800 B1) in view of Miura et al (US 20080070119 A1) and Kwak et al (US 20150030928 A1) as applied in claim 1 and further in view of Watanabe et al (US 20080131778 A1).
.

8.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunagawa et al (US 6746800 B1) in view of Miura et al (US 20080070119 A1) and Kwak et al (US 20150030928 A1) as applied in claim 1 and further in view of Park et al (US 20180261842 A1).
Regarding claim 10, Kwak teaches that the boron-containing coating layer may act as a protective layer that prevents the direct contact between the cathode active material and the electrolyte solution, and may increase tap density by forming a coating layer on the lithium manganese oxide particles to obtain high rolling density [paragraph 0035, 0042] but remains silent about any particular value. However, Park teaches the positive electrode active material has the average particle size and specific surface area which exhibits a high rolling density of 3.0 g/cc or higher or 3.0 g/cc to 4.5 g/cc under a .

9.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunagawa et al (US 6746800 B1) in view of Miura et al (US 20080070119 A1) and Kwak et al (US 20150030928 A1) as applied in claim 1 and further in view of Kosuzu et al (US 20030157407 A1). 
Regarding claim 13, Sunagawa/Miura/Kwak teaches the coating layer but remains silent that it is in the form of a film or the thinness of it. However, it is known in the art to provide a coating in the form of film and within the claimed as taught by Kosuzu [paragraph 0061, 0158, 0161, 0163]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of coating form and thickness in order to have optimum electricity storable capacity and the charge-and-discharge efficiency and the charge-and-discharge cycle life.

10.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunagawa et al (US 6746800 B1) in view of Miura et al (US 20080070119 A1) and . 
Regarding claim 14, Sunagawa/Miura/Kwak teaches the coating layer but remains silent that it is in the form of particle or the thinness of it. However, it is known in the art to provide a coating in the form of particle and within the claimed thickness as taught by Tani [Abstract; column 6, line 49 to column 7, line 3; column 8, line 50-53]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of coating form and thickness in order to have excellent charge-and-discharge characteristics, excelling in resistance to overcharge, having a prolonged cycle life.

11.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunagawa et al (US 6746800 B1) in view of Miura et al (US 20080070119 A1) and Kwak et al (US 20150030928 A1) as applied in claim 1 and further in view of Shin et al [(US 20180294477 A1) (WO/2017/095133)].
Regarding claim 15, Sunagawa/Miura/Kwak remains silent about the doping element in the composite oxide. Shin discloses a positive electrode active material comprising a lithium composite metal oxide having dopant element which improve capacity characteristics and output characteristics of a battery. Shin teaches that the dopant may be included in an amount of 100 ppm to 20,000 ppm, based on the total weight of the positive electrode active material [Abstract; paragraph 0036, 0052]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of amount of dopant .
Conclusion
12.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 3/12/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723